UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)July 26, 2007 CFS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA (State or Other Jurisdiction of Incorporation) 000-24611 35-2042093 (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road, Munster, Indiana 46321 (Address of Principal Executive Offices) (Zip Code) (219) 836-5500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On July 26, 2007, CFS Bancorp, Inc. (the "Company") reported its results of operations for the quarter ended June 30, 2007. Attached as Exhibit 99.1 is a copy of the Company’s press release related to its quarterly results.This press release is being furnished to the Securities and Exchange Commission and shall not be deemed to be “filed” for any purpose except otherwise provided herein. ITEM 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Exhibits The following exhibit is filed herewith. Exhibit NumberDescription 99.1Press Release dated July 26, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CFS BANCORP, INC. Date: July 27, 2007 By: /s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice President
